Case 2:20-cv-00115-JRG Document 62-1 Filed 03/23/21 Page 1 of 1 PageID #: 1252




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


MITEK SYSTEMS, INC.,

                    Plaintiff,

       v.                                           Civil Action No. 2:20-cv-00115-JRG

UNITED SERVICES AUTOMOBILE
ASSOCIATION,

                    Defendant.



                       ORDER GRANTING UNOPPOSED MOTION
                           TO WITHDRAW AS ATTORNEY



        Pending before the Court is Plaintiff Mitek System Inc.’s (“Mitek”) Unopposed Motion

to Withdraw Attorney (“Motion”). Having considered the Motion, the Court is of the opinion

that it should be and hereby is GRANTED. Accordingly, it is ORDERED that Claude M. Stern

is hereby withdrawn as Mitek’s counsel in this matter.




                                               1
